 


114 HR 1394 IH: Promoting Border Commerce and Travel Act
U.S. House of Representatives
2015-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1394 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2015 
Ms. DelBene (for herself, Mr. Hanna, Mr. Higgins, and Mr. Nolan) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prohibit land border crossing fees, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Promoting Border Commerce and Travel Act. 2.Prohibition on land border crossing feesThe Secretary of Homeland Security may not establish, collect, or otherwise impose a border crossing fee for pedestrians or passenger vehicles at land ports of entry along the southern border or the northern border of the United States, and may not conduct any study relating to the imposition of such a fee. 
 
